 21-01180-jlg          Doc 5         Filed 09/15/21    Entered 09/15/21 10:38:15     Main Document
                                                      Pg 1 of 2



TARTER KRINSKY & DROGIN LLP
Counsel to Deborah J. Piazza, Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Rocco A. Cavaliere, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In re
                                                                  Chapter 7
ORLY GENGER,
                                                                  Case No. 19-13895 (JLG)
                                      Debtor.
--------------------------------------------------------------X
DEBORAH J. PIAZZA, as Successor CHAPTER 7
TRUSTEE, of the Bankruptcy Estate of Orly
Genger,
                                                                  Adv. Pro. No. 21-01180 (JLG)
                                        Plaintiff,

         -against-

MICHAEL OLDNER, THE ORLY GENGER 1993
TRUST, RECOVERY EFFORT INC., SAGI
GENGER, THE SAGI GENGER 1993 TRUST,
DALIA GENGER, ELANA GENGER, DAVID
PARNES, D&K GP LLC, TPR INVESTMENT
ASSOCIATES, INC., MANHATTAN SAFETY
MAINE, INC. AND JOHN AND JANE DOES 1-
100,
                                      Defendants.
-------------------------------------------------------------X

                          SUPPLEMENTAL DECLARATION OF SERVICE

        Pursuant to the provisions of 28 U.S.C. §1746, Sheree Nobles, declares under the penalty
of perjury, the following to be true and correct:

        I am over the age of eighteen, not a party to the action, and reside in the County of Fairfield,
State of Connecticut.

       On September 3, 2021, I served a true copy of: (i) Summons and Notice of Pretrial
Conference In An Adversary Proceeding; and (ii) Complaint, via (i) first class mail by mailing
same in a sealed envelope, with postage prepaid thereon, in a post-office or official depository of



{Client/086201/1/02479986.DOCX;1 }
 21-01180-jlg          Doc 5         Filed 09/15/21    Entered 09/15/21 10:38:15    Main Document
                                                      Pg 2 of 2



the U.S. Postal Service; or (ii) Express Mail by mailing same in a sealed envelope, with postage
prepaid thereon, in a post-office or official depository of the U.S. Postal Service on the parties
listed below:
Via Express Mail
The Sagi Genger 1993 Trust
c/o Cook Islands Trust Corporation Limited
First Floor, BCI House, Avura District
Rarotonga, Cook Island

Via First Class Mail

Manhattan Safety Maine, Inc.
15 Ledge Road
Cumberland Foreside, ME 04110
Attn: President


        On September 11, 2021, I served a true copy of: (i) Summons and Notice of Pretrial
Conference In An Adversary Proceeding; and (ii) Complaint, via Priority Mail by mailing same
in a sealed envelope, with postage prepaid thereon, in a post-office or official depository of the
U.S. Postal Service on the parties listed below:

David Parnes
29 Elkachi Street
Tel-Aviv 69497, Israel

David Parnes
Parnes Ranaan & Co.
18A Raoul Wallenberg Street, Building C
Tel Aviv 6971915, Israel


Dated: New York, New York
       September 15, 2021

                                                                    /s/ Sheree Nobles
                                                                   Sheree Nobles




{Client/086201/1/02479986.DOCX;1 }                       2
